Felton, C. J.,
concurring specially. Construing the resolution of the board of county commissioners as a whole and giving consideration to all of its provisions, I am of the opinion that the intention of the commissioners was to fix the salary of the tax commissioner at $8,000 less the amount of fees and commissions due him from the State. I think the intention of the resolution was to fix the salary at such an amount as added to the commissioner’s fees and commissions would equal $8,000 as total compensation. I do not think that the resolution was intended to deprive the commissioner of the fees and commissions due from the State. Under such a construction of the resolution it was illegal and void for two reasons which overlap. The purpose of the provisions of law allowing fees and commissions from the State in addition to salary was to furnish an incentive to the *798commissioner and others similarly situated to collect more taxes. It follows that the intention of the laws providing for salaries of such officers was that the salaries be fixed at a definite amount uniform throughout a commissioner’s term of office so that the commissions and fees from the State would be an inducement for the collection of more taxes by reason of the incentive of the prospect of greater remuneration. The resolution does not fix a uniform salary for each year of the commissioner’s term and is therefore invalid. The second reason why the resolution is void is that it is against public policy in that it fixes the commissioner’s remuneration at a definite sum each year and eliminates the added incentive intended by law for the collection of additional taxes. The majority opinion gives effect to only a part of the resolution and imputes to the board of commissioners an intention foreign to its purpose.